Motion for reargument of this court’s order (135 AD2d 1155) entered on December 15, 1987 granted on constraint of People v Laster (140 AD2d 233) and, upon reargument, the aforesaid order vacated and the judgment appealed from is modified, on the law, to reverse as to the sentence imposed and remand for the preparation of an updated presentence report in accordance with CPL 390.20 (1) and for resentencing, and said judgment is otherwise affirmed. Concur — Kupferman, J. P., Sullivan, Ross, Ellerin and Smith, JJ.